Title: From George Washington to Board of War, 31 October 1780
From: Washington, George
To: Board of War


                  
                     GentnHead Quarters near Passaic Falls 31st October 1780
                  
                  You will oblige me by forwarding the inclosed to Colo. Wood, as
                     expeditiously as possible. It contains orders to send down Brigadiers Genl
                     Spetch and de Gall of the Convention Troops, to whose exchanges sir Henry
                     Clinton has consented. The Gentlemen are both old and infirm and it is
                     therefore to be wished that they may accomplish their long Journey before the
                     severity of the season sets in.
                  I have recd Mr Stodderts favor of the 28th with Colo.
                     Jacksons Commissions. I have the honor &c.
                  
                     